DETAILED ACTION
In the amendment filed on April 4, 2022, claims 16 – 30 are pending.  Claims 16, 17, 18, 25 have been amended and claims 1 – 15 have been canceled. Claims 26 – 30 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 16 – 30 in the reply filed on April 4, 2022 is acknowledged.  The traversal is on the ground(s) that Group I and Group II include a common special technical feature of irradiating a carbon precursor with extreme ultraviolet radiation.  This is not found persuasive because such a technical feature is not a special technical feature for the reasons set forth in the previous Office Action and in the present Office Action.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Repeating from the previous Office Action, the Examiner notes that a definition for “extreme ultraviolet radiation” is provided in the instant specification in paragraph [0004].

Specification
The objection to the specification is withdrawn due to Applicant amendment. 

Claim Rejections - 35 USC § 112
The rejections of claims 16 – 24 under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 25 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, claim 25 depends from claim 22 which in turn depends on claim 16.  Claim 25 recites “in the case where the layer of carbon atoms comprises a layer of graphene, to increase the quality of the layer of graphene”.  However, grandparent claim 16 does not recite graphene and neither does parent claim 22.  Therefore, there’s a lack of antecedent basis for the conditional step in the case where a layer carbon comprises a graphene.  The limitation appears to be found in dependent claim 17.  Furthermore, the limitation is phrase as a contingent limitation1.  Accordingly, because, as written, the condition precedent is never met, no weight is assigned to the limitation of increasing the quality of the layer of graphene. 

Claim Rejections - 35 USC § 102/103
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim(s) 16, 17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Prezioso et al. "Large Area Extreme-UV Lithography of Graphene Oxide via Spatially Resolved Photoreduction" (2012). Langmuir 28 p5489-5495, of record (hereafter "PreziosoLNG") as evidenced by Prezioso et al. Combined microscopies study of the C-contamination induced by extreme ultraviolet radiation: A surface-dependent secondary-electron-based model. Appl. Phys. Lett. 100, 201603 (2012), https://doi.org/10.1063/1.4714774 (hereafter “PreziosoAPL”) and Gadgil et al. “Graphene vs. reduced graphene oxide: A comparative study of graphene-based nanoplatforms on electrochromic switching kinetics”. Carbon 96 (2016) p. 377 – 381 (hereafter “Gadgil”); or, in the alternative, under 35 U.S.C. 103 as obvious over PreziosoLNG in view of PreziosoAPL, as evidenced by Gadgil.
Regarding claim 16, 17 and 22; PreziosoLNG is directed to process ease of patterning graphene over large areas with nanometer resolution using an extreme ultraviolet [EUV] photolithographic approach and graphene oxide (abstract).  PreziosoLNG discloses and method comprising (page 3 left-hand column): preparing a dispersion of graphene oxide in water; spin coating the dispersion onto an alumina/silicon substrates [solid structure] to form a layer of deposited graphene oxide sheets [meeting claim 22]; exposing the graphene oxide sheets to a EUV laser light in order to photoreduce the graphene oxide into reduced graphene oxide with graphene-like domains within the laser spot [interacting the EUV radiation with the solid structure to cause formation of a layer of carbon atoms/ carbon atoms comprising graphene in the portion defined by the EUV radiation, meeting claim 17; under the broadest reasonable interpretation, reduced graphene oxide may be considered graphene as known within the art, as evidenced by Gadgil page 377 1st col].
PreziosoLNG teaches the claimed invention above but fails to teach that the EUV radiation interacts with the solid structure to cause formation of the carbon atoms. It is reasonable to presume that the (at least partial) causation of the formation of the layer of carbon atoms is inherent to PreziosoLNG. Support for said presumption is found in PreziosoAPL. PreziosoAPL, directed to the study of alumina and silica surfaces that are exposed to periodically modulated EUV light in the presence of hydrocarbons(Abstract), discloses that secondary electrons are formed by EUV flux incident upon a silica or alumina surface and then back-emitted from the surface (page 2 – 3).  PreziosoAPL discloses that such back-emitted secondary electrons contribute to the formation of contamination by carbon [which graphene is an allotrope thereof] by assisting in the breaking of molecules to form reactive moieties (page 3 second column). PreziosoAPL therefore teaches that the interaction of EUV light with a silica or alumina substrate (such as the one used in PreziosoLNG) necessarily produces secondary electrons which react with carbon molecules, therefore being a contributing cause to the formation of carbon atom layers.  The Examiner notes that the the use of similar materials and like processes would result in at least partial causation of the formation of the carbon atom layer by interaction with the alumina or silica substrate. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
Alternatively, PreziosoAPL discloses that secondary electron emission from the interacting of alumina or silica surfaces with EUV light aid in the formation of carbon, and that the rate the amount of carbon deposited is more effective as the EUV dose is increased (page 3 2nd col, page 4 1st col).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have recognized or otherwise modified the method of PreziosoLNG to additionally grow a layer of carbon atoms using the deposited graphene oxide by at least partial causation of the interaction of EUV light with the disclosed alumina or silica surface because PreziosoAPL teaches that carbon growth is proportional to the interaction of EUV light with silica or alumina surfaces; and while the context of PreziosoAPL is in relation to undesired contamination, PreziosoAPL would inform one of ordinary skill in the art of known mechanisms that lead to the formation of carbon films in applications that desire such formation.

Claims 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ozyilmasz et al. US 2016/0340797 A1 (hereafter “Ozylmasz”) in view of PreziosoAPL and Tavares et al. US 2016/0097125 A1 (hereafter “Tavares”).
Regarding claim 16, 17, 18, 19, 20, 21; Ozylmasz is directed to a method of making graphene using a seed gas in the presence of a substrate comprising a metallic material by irradiating the seed gas with a pulsed, ultraviolet laser beam (Abstract; [0023], [0036]). The substrate may be a fully metallic substrate, an H-terminated germanium or silicon surface, an oxide or crystalline substrate that is coated with a metal, including where the substrate contains micro and/or nanopatterned metal catalysts such as dispersed nanoparticles ([0023], [0047], [0046]). Ozylmasz discloses a method comprising: directly focusing the ultraviolet laser on growth nucleation sites present on the substrate in the presence of a carbon seed gas [irradiating selected portions of a surface of a solid structure, wherein the selected portion is defined by the radiation] to form graphene crystals and/or merge adjacent graphene crystals by photo-cracking ([0041] – [0042]). The area of crystal growth is defined by the laser spot and the scanning of the laser spot [patterned] ([0049]).  The seed gas may be e.g. methane ([0006]).
	Ozylmasz does not expressly teach that the ultraviolet laser beam produces EUV radiation and that the interaction of the EUV radiation interacts with the solid structure in the selected portion to cause formation of a layer of carbon atoms in the selected portion from the carbon-containing precursor. 
In analogous art, Tavares is directed to methods for producing coatings by photo-initiated chemical vapor deposition (Abstract). Tavares discloses in their background that photo-initiated chemical vapor deposition (of which the process of Takami is a partial type thereof) typically resort to high-energy low-wavelength vacuum UV (where the wavelength is less than 200nm) or to the extreme UV band where the wavelength is less than 121nm ([0013]). In an embodiment, Tavares discloses dissociating carbon monoxide and hydrogen with UV-C radiation at any pressure to deposit a coating ([0142] – [0143]). UV-C is defined by Tavares to be UV radiation between 10 to 300 nm, including expressly the extreme UV band ([0144]).  Tavares discloses that, at least radiation in the low wavelength vacuum UV band and/or the extreme UV band are favored because such wavelengths allow the possibility to specifically target certain molecular bonds, which aids in creating large coating thicknesses and fast deposition kinetics ([0013]).
	PreziosoAPL, directed to the study of alumina and silica surfaces that are exposed to periodically modulated EUV light in the presence of hydrocarbons(Abstract), discloses that secondary electrons are formed by EUV flux incident upon surfaces such as silica or alumina surfaces and then back-emitted from the surface (page 1 1st column page 2 – 3). PreziosoAPL discloses that such back-emitted secondary electrons contribute to the formation of contamination by carbon [which graphene is an allotrope thereof] by assisting in the breaking of molecules to form reactive moieties (page 3 second column).  PreziosoAPL discloses that secondary electron emission from the interacting of alumina or silica surfaces with EUV light aid in the formation of carbon, and that the rate the amount of carbon deposited is more effective as the EUV dose is increased (page 3 2nd col, page 4 1st col). The EUV light is provided from a laser that produces a pulsed EUV radiation (page 1 1st paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ozylmasz by utilizing a pulsed laser that emits EUV radiation, which in turns interacts with the substrate workpiece to generate photoelectrons because a.) Tavares discloses that both bands are known for photo-initiated chemical vapor deposition, and are therefore known equivalents for the process; and b.) Tavares discloses that the specific chosen wavelength allows specific targeting of certain molecular bonds to give rise to enhanced coating thicknesses and fast deposition kinetics and c.) PreziosoAPL teaches that the use of EUV radiation on surfaces generates photoelectrons that further aid in cracking hydrocarbon gases for the production of carbon-containing films.



Claims 16, 22 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrakopoulos US2012/0261644 A1 (hereafter “Dimitrakopoulos”) in view of Beasley US 2017/0148631 A1 (hereafter “Beasley”) and PreziosoLNG.
Regarding claims 16, 22, 23, 24, 25; Dimitrakopoulos is directed to graphene nanoribbons and methods of making graphene nanoribbons (Abstract). Dimitrakopoulos discloses a method comprising:  depositing a polyaromatic hydrocarbon layer onto a substrate by molecular beam evaporation [meeting claim 22] ([0036], [0055], [0078], [0094]); cross-linking the molecules of the polyaromatic hydrocarbon layer with radiation with an energy above that of visible light [i.e. wavelengths that are less than that of visible light, overlapping with EUV wavelengths2], e.g. UV light or X-rays [forming an intermediate state] ([0038], [0055], [0080]); and then subsequently applying heat to the cross-linked molecules of the polyaromatic hydrocarbon layer to form the graphene nanoribbons ([0039], [0081], [0095]).  Dimitrakopoulos further discloses that the substrate may be e.g. gold or silicon, and that there is an epitaxial relation between acene molecules (such as pentacene) and gold during deposition ([0061]); such a relation is described as critical in order to have the acene molecules in flat rows prior to cross-linking with radiation [meeting the requirement of interaction between the radiation with the solid structure] ([0055], [0059], [0063]). In an embodiment, Dimitrakopoulos describes a mercury lamp as a source of UV light ([0086]).
Dimitrakopoulos does not expressly teach an embodiment where extreme ultraviolet radiation is used for irradiation; and that a selected area is irradiated to form a pattern defined by the EUV radiation. 
With regards to the use of extreme ultraviolet radiation:
As noted above, Dimitrakopoulos does inherently disclose that wavelengths below that of visible light are suitable for forming cross-links, and gave as specific examples UV wavelengths and X-ray wavelengths, which overlap/borders the wavelength band of extreme UV.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
With regards to the establishment of selected areas and that the irradiation of the selected areas a pattern defined by the selected portion, wherein the selected portion is defined by the EUV radiation:
	Beasley is directed to methods of growing graphene on substrates (Abstract; [0003]). Beasley discloses a method comprising: depositing a linear conjugated hydrocarbon; applying energy to the hydrocarbon layer, and forming a graphene layer from the application of energy to the hydrocarbon layer (Claim 1; [0009], [0028]) The applied energy may be supplied by UV radiation ([0030]). The UV radiation may be supplied by UV lamps, UV LEDs or from a UV laser.
It would have been obvious to one of ordinary skill in the art to have modified the method of Dimitrakopoulos by selecting as a UV light source a UV laser or alternatively substituted the UV lamp source utilized in the method of Dimitrakopoulos with a UV laser because UV lasers are known sources of UV light that are taught to be capable of converting solid precursors into graphene, as taught by Beasley.
PreziosoLNG discloses the practice of utilizing a EUV laser for the production of reduced graphene oxide, as discussed above. PreziosoLNG further discloses that the EUV laser exposes within a finite area (Fig. 1) and can be arranged to irradiate a surface to form a patterned exposure (Abstract; page 5490 2nd column). Finally PreziosoLNG discloses that patterning is of interest in order to form graphene-based microcircuits and miniaturized electronic devices (page 5489 2nd column).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dimitrakopoulos in view of Beasley to  utilize an EUV laser in the method of Dimitrakopoulos because Dimitrakopoulos discloses a range of suitable treatment wavelengths of light that overlaps with the EUV spectrum, Beasley teaches that UV-spectrum lasers are suitable for forming graphene layers, and PreziosoLNG teaches that EUV lasers are known. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dimitrakopoulos in view of Beasley to form patterns by the irradiation of the selected portions because PreziosoLNG teaches that there is a desire to shape graphene layers into microcircuits for assembling miniaturized electronic devices.





Response to Arguments
Applicant’s arguments, filed April 4, 2022, with respect to the rejection(s) of claim(s) 16 – 25 under 35 USC §103 over Takami et al. “Catalyst-Free Growth of Networked Nanographite on Si and SiO2 Substrates by Photoemission-Assisted Plasma-Enhanced Chemical Vapor Deposition” (2009).  e-Journal of Surface Science and Nanotechnology. Vol 7 p882-890 (hereafter “Takami”) in view of Hoffmann et al. US 2012/0241069 A1 (hereafter “Hoffmann”), Tavares and optionally further in view of Klebanoff et al. US 2001/0053414 (hereafter “Klebanoff”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ozylmasz.

Applicant’s arguments, filed April 4, 2022, with respect to the rejection(s) of claim(s) 16, 22 – 25 under 35 USC §103 over Dimitrakopoulos in view of Hoffmann have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beasley.

Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.

Applicant’s principal remaining arguments are: 
a.) PreziosoLNG teaches reduction of graphene oxide that results in reduced graphene oxide (rGO) as shown by FIG. 2 of PreziosoLNG, not graphene as argued by the Examiner.

In response to the applicant's arguments, please consider the following comments.
a.)  As a preliminary matter, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). The plain meaning of graphene does not only include pure graphene, but also products that contain graphene domains. Furthermore, reduced graphene oxide is recognized as a, albeit impure, form of graphene as evidenced by Gadgil.  The instant specification does not specifically define graphene by its purity and also discloses that graphene may come in qualities that may be improved, such as purity. For these reasons, the Examiner takes the position that reduced graphene oxide reads upon the broadest reasonable interpretation of graphene.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2111.04: The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
        2 As evidenced by Planck’s equation E=hν , where E is photon energy and ν is frequency, and the inverse relationship between frequency and wavelength with the speed of light as the proportionality factor, λ=c/ν